         
Exhibit 10.2
NASDAQ, INC.
RESTRICTED STOCK UNIT AWARD CERTIFICATE
Award Date: [Date]
Number of Restricted Stock Units: [Number]
Final Vesting Date:     (See below)

THIS CERTIFIES THAT Nasdaq, Inc. (the “Company”) has on the Award Date specified
above granted to
[NAME]
(the “Participant”) an award (the “Award”) to receive the number of Restricted
Stock Units (the “RSUs”) indicated in the box above labeled “Number of
Restricted Stock Units,” each RSU representing the right to receive one share of
the Company’s common stock, $.01 per value per share (the “Share”), subject to
certain restrictions and on the terms and conditions contained in this award
certificate (“Award Certificate”) and the Nasdaq, Inc. Equity Incentive Plan (as
amended and restated April 24, 2018) (the “Plan”). Capitalized terms not
otherwise defined have the meanings set forth in the Plan. A copy of the Plan is
available from Human Resources, and is also available on the Company’s website.
* * *
1.Rights of the Participant with Respect to the Restricted Stock Units.
(a)Prior to vesting of the RSUs pursuant to Section 2, (i) the Participant shall
not be treated as a shareholder as to Shares issuable to the Participant with
respect to such RSUs, and shall only have a contractual right to receive such
Shares following such vesting, unsecured by any assets of the Company or its
Subsidiaries; (ii) the Participant shall not be permitted to vote the RSUs or
the Shares issuable with respect to such RSUs; and (iii) the Participant’s right
to receive such Shares following vesting of the RSUs shall be subject to the
adjustment provisions set forth in Section 13 of the Plan. The RSUs shall be
subject to all of the restrictions hereinafter set forth.
(b)At the sole discretion of the Committee, the Participant shall be permitted
to receive cash payments equal to the dividends and distributions paid on Shares
(other than dividends or distributions of securities of the Company which may be
issued with respect to Shares by virtue of any stock split, combination, stock
dividend or recapitalization) to the same extent as if each RSU was a Share, and
those Shares were not subject to the restrictions imposed by this Award
Certificate and the Plan; provided, however, that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions occurring on or after the date, if
any, on which the Participant has forfeited the RSUs.
2.Vesting.
(a)Except as otherwise provided under this Award Certificate, the RSUs shall
vest in accordance with the following vesting schedule: 33% of the RSUs shall
vest on the second
         

--------------------------------------------------------------------------------



anniversary of the Award Date (specified above); an additional 33% of the RSUs
shall vest on the third anniversary of the Award Date; and the remaining balance
of the RSUs shall vest on the fourth anniversary of the Award Date (the “Final
Vesting Date”); provided, in each case, that the Participant remains in
continuous employment with the Company or any of its Subsidiaries until such
date(s).
(b)If, prior to the Final Vesting Date of the RSUs under paragraph (a) above the
Participant has a Separation from Service (as defined in the Plan) with the
Company or any of its Subsidiaries for any reason (voluntary or involuntary),
then such non-vested RSUs shall be immediately and irrevocably forfeited, except
as otherwise provided in Section 8(e)(ii) of the Plan (Separation from Service
by reason of death or Retirement) or Section 12 of the Plan (Separation from
Service following a Change in Control). Notwithstanding anything to the contrary
in the Plan or this Award Certificate, and for purposes of clarity, any
Separation from Service shall be effective as of the date the Participant’s
active employment ends and shall not be extended by any statutory or common law
notice period.
(c)If, prior to the vesting of the RSUs under paragraph (a) above the
Participant is determined by the insurance carrier under the Company’s
then-current long-term disability plan to be entitled to receive benefits under
such plan, and, by reason of such Disability, is deemed to have a Separation
from Service (within the meaning of the Plan), then an amount of unvested RSUs
shall vest as described in Section 8(e)(iii) of the Plan.
3.Issuance of Shares. Following the applicable vesting date with respect to the
RSUs, and subject to the terms and conditions of the Plan, the Company will
issue Shares with respect to such vested RSUs net of any Shares withheld by the
Company to satisfy the payment of taxes as described in Section 6 of this Award
Certificate. Such issuance shall take place as soon as practicable following the
applicable vesting date (but in no event later than 60 days following the
applicable vesting date described in Section 2(a), (b) or (c) above). The Shares
issued in respect of the RSUs shall be subject to such stop transfer orders and
other restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
The Nasdaq Stock Market, any applicable federal, state or local laws and the
Company’s Certificate of Incorporation and By-Laws, and the Committee may cause
a legend or legends to be put on such Shares to make appropriate reference to
such restrictions. The Company may make delivery of Shares in settlement of RSUs
by either (A) delivering certificates representing such Shares to the
Participant, registered in the name of the Participant, or (B) by depositing
such Shares into a stock brokerage account maintained for the Participant. The
Company will not deliver any fractional shares of Common Stock but will instead
round down to the next full number the amount of shares of Common Stock to be
delivered.
4.No Right to Continued Employment. Neither the Plan nor this Award Certificate
shall confer on the Participant any right to be retained, in any position, as an
employee, consultant or director of the Company, and nothing in this Award
Certificate or the Plan shall be construed to limit the discretion of the
Company (or subsidiary that employs the Participant) to terminate the
Participant’s employment at any time, with or without cause.


        -2-

--------------------------------------------------------------------------------



5.Transferability.
(a)The RSUs are not transferable and may not be sold, assigned, transferred,
disposed of, pledged or otherwise encumbered by the Participant, other than by
will or the laws of descent and distribution. Upon such transfer (by will or the
laws of descent and distribution), such transferee in interest shall take the
rights granted herein subject to all the terms and conditions hereof.
(b)Subject to Section 5(a) hereof, in order to comply with any applicable
securities laws, the Shares issued to the Participant with respect to vested
RSUs may only be sold by the Participant following registration of such Shares
under the U.S. Securities Act of 1933, as amended, or pursuant to an exemption
therefrom.
(c)  Following settlement and issuance of Shares, in the event the Company
permits Participant to arrange for sale of Shares through a broker or another
designated agent of the Company, Participant acknowledges and agrees that the
Company may block any such sale and/or cancel any order to sell placed by the
Participant, in each case if the Participant is not then permitted under the
Company’s insider trading policy to engage in transactions with respect to
securities of the Company. If the Committee determines that the ability of the
Participant to sell or transfer Shares is restricted, then the Company may
notify the Participant in accordance with Section 14 of this Award Certificate.
The Participant may only sell such Shares in compliance with such notification
from the Company.
6.Withholding.
(a)In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local income, payroll or other taxes are
withheld or collected from the Participant.
(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee under the Plan, the Participant may elect to satisfy the
Participant’s federal, state and local tax withholding obligations arising from
the receipt of, the vesting of or the lapse of restrictions relating to, or the
settlement of, the RSUs, by (i) delivering cash, check or money order payable to
the Company, (ii) delivering to the Company other Shares, (iii) having the
Company withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value sufficient to satisfy the statutory withholding required with
respect thereto to the extent permitted by the Company; or (iv) having the
Company (or the Subsidiary that employs the Participant) withhold any amounts
necessary to pay the statutory withholding required from the Participant’s
salary or other amounts payable to the Participant. The Company will not deliver
any fractional shares of Common Stock but will instead round down to the next
full number the amount of shares of Common Stock to be delivered. The
Participant’s election must be made on or before the date that any such
withholding obligation with respect to the RSUs arises. If the Participant fails
to timely make such an election, the Company shall have the right to withhold a
portion of the Shares otherwise to be delivered having a Fair Market Value equal
to the statutory amount of withholding with respect to applicable taxes, as
determined by the Company in its sole
        -3-

--------------------------------------------------------------------------------



discretion. The net settlement of the shares underlying the vested RSUs and the
delivery of Shares previously owned are hereby specifically authorized
alternatives for the satisfaction of the foregoing withholding obligation. To
the extent necessary to meet any obligation to withhold Federal Insurance
Contributions Act taxes before delivery of the Shares, the Company is authorized
to deduct those taxes from other current wages or other compensation.
7.Governing Law. This Award Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
8.Amendments. The Company, acting by means of the Committee, has the right, as
set forth in the Plan, to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided however, that no such amendment,
alteration, suspension, discontinuance or cancelation of the RSUs will adversely
affect the Participant’s material rights under this Award Certificate without
the Participant’s consent. The Company has the authority to amend this Award
Certificate, consistent with the foregoing, without the Participant’s written
agreement, except as set forth in this Section 8.
In the event that the Company is reorganized or liquidated, or if all or
substantially all of its assets are sold, or if the Company is merged or
consolidated with another corporation or entity (or in the event the Company
consummates a written agreement to accomplish any of the foregoing), the
Committee may, in its sole discretion and upon at least 10 days advance notice
to the Participant, cancel any outstanding RSUs and cause the Participant to be
paid (in cash or in stock, or any combination thereof) the value of such RSUs
based upon the price per Share received or to be received in the transaction.
9.Administration. This Award Certificate shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and this Award Certificate shall be final
and binding upon the Participant and the Company. The Committee has the
authority and discretion to determine any questions which arise in connection
with the award of the RSUs hereunder.
10.Compliance with Code Section 409A for U.S. Taxpayers.
(a)Distributions of Shares in settlement of RSUs as described herein which
represent a “deferral of compensation” within the meaning of Code section 409A
shall conform to the applicable requirements of Code section 409A, including,
without limitation, the requirement that a distribution to a Participant who is
a “specified employee” within the meaning of Code section 409A(a)(2)(B)(i) which
is made on account of the specified employee’s Separation from Service shall not
be made before the date which is six (6) months after the date of Separation
from Service. However, distributions as aforesaid shall not be deemed to be a
“deferral of compensation” subject to Code section 409A to the extent provided
in the exception in Treasury Regulation Section 1.409A-1(b)(4) for short-term
deferrals.
        -4-

--------------------------------------------------------------------------------



(b)It is the intention of the Company and Participant that this Award
Certificate not result in an unfavorable tax consequences to Participant under
Code Section 409A. Accordingly, as permitted by the Plan, the Company may at any
time (without the consent of the Participant) modify or amend the Plan or this
Award Certificate to the extent necessary to ensure that the Award is not
“deferred compensation” subject to Code Section 409A (or, alternatively, to
conform to the requirements of Code Section 409A). Any such amendments shall be
made in a manner that preserves to the maximum extent possible the intended
benefits to Participant. This paragraph does not create an obligation on the
part of Company to modify this Award Certificate and does not guarantee that the
amounts or benefits owed under this Award Certificate will not be subject to
interest and penalties under Code Section 409A. For purposes of applying the
provisions of Code Section 409A, to the extent applicable, each group of
Restricted Stock Units that would vest in accordance with Section 2(a) shall be
treated as a separate payment.
(c)While the Company intends that this Award Certificate and the RSUs granted
hereunder comply with or be exempt from the requirements of Code Section 409A
and any related regulations or other guidance promulgated thereunder, neither
the Company or the Committee nor any of their respective affiliates shall be
liable to any person for the tax consequences of any failure to comply with the
requirements of Code Section 409A or any other tax consequences relating to this
Award.
11.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant, as a condition of
receipt of Shares underlying an RSU, to sign any additional Award Certificates
or undertakings that may be necessary to accomplish the foregoing.
12.Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:
(i)  the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(ii) all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;
(iii)  the grant of the RSUs and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Participant's employer or
any Subsidiary, and shall not interfere with the ability of the Company, the
Participant's employer or any Subsidiary, as applicable, to terminate the
Participant’s employment or service relationship (if any);
(iv)  the Participant is voluntarily participating in the Plan;
(v)  the RSUs and any Shares issued under the Plan and the income and value of
the same are not intended to replace any pension rights or compensation;
        -5-

--------------------------------------------------------------------------------



(vi)  the future value of the Shares underlying the RSUs is unknown and
indeterminable;
(vii) unless otherwise agreed with the Company, the Award and the Shares subject
to the Award, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Subsidiary of the Company; and
(viii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Separation from Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the RSUs to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, any of its
Subsidiaries or the Participant's employer, waives his ability, if any, to bring
any such claim, and releases the Company, its Subsidiaries and the Participant's
employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim.


13.Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, processing and transfer of such data in relation to the
Company’s grant of this Award and the Participant’s participation in the Plan.
The collection, processing and transfer of the Participant’s personal data are
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan. The Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant voluntarily
explicitly and unambiguously acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described in this Award Certificate and any other Award grant materials by
and among, as applicable, the Company, its Subsidiaries and/or the Participant's
employer for the purpose of implementing, administering and managing the
Participant's participation in the Plan.
The Company and the Subsidiaries, including the Participants employer hold
certain personal information about the Participant, including, but not limited
to his or her name, home address, email address and telephone number, date of
birth, social security number, passport number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of managing and administering the Plan (“Data”).  
The Company and its Subsidiaries, including the Participant’s employer, will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and
        -6-

--------------------------------------------------------------------------------



management of the Participant’s participation in the Plan, and the Company and
its Subsidiaries, including the Participant’s employer, may each further
transfer Data to a designated Plan broker, administrative agent or such other
stock plan service provider as may be selected by the Company presently or in
the future (a “Plan Service Provider”), which may be assisting the Company in
the implementation, administration and management of the Plan. These recipients
may be located throughout the world. The Participant understands that if he or
she resides outside the United States, the Participant may request a list with
the names and addresses of any potential recipients of the Data by contacting
the Participant’s local human resources representative. The Participant hereby
authorizes (where required under applicable law) the Company, any Plan Service
Provider and any other possible recipients which may assist the Company
(presently or in the future) to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing the Participant’s participation in the Plan.
Furthermore, the Participant acknowledges and understands that the transfer of
the Data to the Company or its Subsidiaries, including the Participant’s
employer, to any Plan Service Provider, or to any third parties is necessary for
the Participant’s participation in the Plan. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, the
Participant’s employment status or service and career with the Company and its
Subsidiaries will not be affected. The only consequence of refusing or
withdrawing the Participant’s consent is that the Company may not be able to
grant the Participant RSUs or other awards or administer or maintain such
awards. Therefore, the Participant acknowledges that withdrawal of consent may
affect the Participant’s ability to vest in or realize benefits from the RSUs,
and the Participant’s ability to participate in the Plan, in which case neither
the Company nor any of its Subsidiaries, including the Participant’s employer,
will have any liability or obligation to the Participant related to this Award.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.
Finally, upon request of the Company or the Participant’s employer, the
Participant agrees to provide an executed data privacy consent form (or any
other agreements or consents that may be required by the Company and/or the
Participant’s employer) that the Company and/or the Participant’s employer may
deem necessary to obtain from the Participant for the purpose of administering
the Participant’s participation in the Plan in compliance with the data privacy
laws in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Company and/or the Participant’s employer.
14.Notices. Any notice, request, instruction or other document given under this
Award Certificate shall be in writing and may be delivered by such method as may
be permitted by the Company, and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company or to such other address as may be
designated in writing (or by such other method approved by the Company) by
either party.
15.Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of the Award
Certificate shall be severable and enforceable to the extent permitted by law.
        -7-

--------------------------------------------------------------------------------



16.Award Subject to Plan; Amendments to Award. This Award is subject to the Plan
as approved by the shareholders of the Company. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Award Certificate and a term or provision of the Plan, the applicable terms
and provisions of this Award Certificate will govern and prevail.
17.Discretionary Nature of Plan; No Vested Rights. The Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Award
represented by this Award Certificate is exceptional, voluntary and occasional
and does not create any contractual or other right to receive an award or
benefit in lieu of an award in the future, even if awards have been granted
repeatedly in the past. Future Awards, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of an Award, the
number of Shares subject to the Award, and the vesting provisions. Any
amendment, modification or termination of the Plan shall not constitute a change
or impairment of the terms and conditions of the Participant’s employment with
the Company.
18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or his acquisition or sale of the
underlying Shares. The Participant acknowledges that he should consult with his
own personal tax, legal and financial advisors regarding his participation in
the Plan before taking any action related to the Plan.
19.Entire Agreement. This Award Certificate represents the entire understanding
and agreement between the parties with respect to the subject matter of this
Award Certificate and supersedes and replaces all previous agreements,
arrangements, understandings, rights, obligations and liabilities between the
parties in respect of such matters.
20.Execution of Agreement. By electronically or otherwise accepting this Award
Certificate, the Participant acknowledges his or her understanding and
acceptance of the terms and conditions of the Award. The Company has no
obligation to issue the Participant Shares under this Award Certificate if the
Participant does not accept the Award. Further, any acceptance of Shares issued
pursuant to this Award Certificate shall constitute the Participant’s acceptance
of the Award and the Participant’s agreement with all terms and conditions of
the Award, as set forth in the Plan and this Award Certificate




NASDAQ, INC.








By: Bryan Smith
Title: EVP, Chief People Officer
        -8-